Citation Nr: 0833528	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial increased evaluation for 
degenerative disc disease of the lumbosacral spine with 
scoliosis (hereinafter "low back disorder"), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from April 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The record reveals that the veteran had additional claims 
before the RO during the pendency of this appeal.  An August 
2005 rating decision granted the veteran service connection 
for post-traumatic stress disorder (PTSD) with a 30 percent 
disability rating and granted service connection for a skin 
graft scar on the distal left leg with an evaluation of 10 
percent disabling.  The veteran filed a Notice of 
Disagreement regarding the PTSD disability rating.  The RO 
issued a Statement of the Case affirming the decision to 
evaluate the PTSD as 30 percent disabling.  The veteran 
timely perfected his appeal in August 2006.  In the January 
2007 Supplemental Statement of the Case, the RO increased the 
evaluation of PTSD from 30 percent disabling to 50 percent 
disabling.  In February 2007, the veteran withdrew his appeal 
for an increased disability evaluation for PTSD.  Thus, the 
only issue remaining on appeal is that of the increased 
disability evaluation for a low back disorder.  

The Board observes that the veteran initially requested a 
Board hearing in conjunction with his appeal; however, the 
veteran later withdrew this request.  


FINDINGS OF FACT

1. All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2. The veteran's service-connected low back disorder is 
manifested by complaints of pain.   

3. The competent medical evidence does not show that the 
veteran's service-connected low back disorder is manifested 
by forward flexion of the thoracolumbar spine 30 degrees or 
less; nor ankylosis of the spine.

4. The veteran's service-connected low back disorder is not 
manifested by incapacitating episodes as defined by VA 
regulations.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for a low back disorder are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veteran's Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The present appeal is from a disagreement with the initial 
rating assigned after the establishment of service connection 
for a low back disorder.  In Dingess v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, further 
discussion of its provisions is not required.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issue on appeal are in the claims folder.  A 
hearing was conducted before a member of the RO in November 
2006.  The transcript of that hearing has been included and 
reviewed as part of the Board's review of the veteran's 
claim.  The RO attempted to obtain the veteran's Social 
Security Administration records in October 2005, but was 
informed that the records could not be located.  

The record shows that the veteran submitted additional 
evidence to the Board in August 2007, prior to certification 
of this appeal.  The veteran contends that the RO did not 
consider the evidence in making its decision in the January 
2007 Statement of the Case (SOC).  However, it appears that 
the evidence the veteran submitted is duplicative of evidence 
that was already included in the veteran's claims folder at 
the time of the January 2007 decision.  It is presumed that 
the RO considered this evidence regardless of whether it was 
specifically mentioned in the SOC.  In any case, the evidence 
submitted has no bearing on the Board's decision as it only 
further documents the veteran's low back disorder and does 
not provide any additional information that would warrant a 
higher disability evaluation. 

For increased rating claims, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).  The RO provided the veteran with two VA 
examinations in May 2005 and December 2006.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's back disorder since 
he was last examined.  Thus, the Board finds that the 
examinations are adequate upon which to base a decision.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (2007). Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 
6 Vet. App. 396, 402 (1994).  However, when the current 
appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The current rating criteria for evaluating spine disabilities 
define normal range of motion for the various spinal segments 
for VA compensation purposes.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Further, the normal ranges of motion for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. An evaluation of 30 percent is warranted 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  An 
evaluation of 40 percent is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 50 percent requires unfavorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 100 percent requires 
unfavorable ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51, 455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months. An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).


III.	Analysis

The veteran is currently service-connected for degenerative 
disc disease of the lumbosacral spine with scoliosis, 
currently evaluated as 20 percent disabling from October 22, 
2004 under the current Formula for Rating Diseases and 
Injuries of the Spine.  The veteran contends that he is 
entitled to a higher initial disability rating.  

The Board finds that the competent evidence of record does 
not warrant a disability rating of higher than 20 percent.  

The December 2006 VA spine examination report reveals a 
diagnosis of degenerative disc disease of the lumbar spine 
with limited motion and without any neurological deficiency.  
The examiner noted that there was no additional limitation of 
motion due to pain, fatigue, weakness, or lack of endurance 
on repetitive use (three times) of the spine.  The report 
shows functional loss due to subjective complaint.  The 
examination revealed extension of 10 degrees with complaint 
of pain at the end of motion, flexion of 45 degrees, also 
with complaint of pain at the end of motion.  The right and 
left lateral flexion of 10 degrees with complaint of pain on 
right side only and rotation on both sides at 10 degrees with 
complaint of pain at end of motion.  

The May 2005 VA examination reveals a diagnosis of 
degenerative disc disease of the lumbosacral spine with 
scoliosis.  The examiner noted that the range of motion 
revealed extension of 10 degrees with complaint of pain and 
flexion of 40 degrees with complaint of pain.  The report 
shows that the veteran's right and left lateral flexion were 
15 degrees and rotation of 10 degrees.  The examiner also 
indicated that there was evidence of incoordination without 
any weakness or fatigability and that there was functional 
loss due to the veteran's subjective complaints of pain.  

In view of the foregoing, the Board finds that the competent 
medical evidence does not show that the service-connected low 
back disorder is manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less as required by the 
higher schedular rating of 40 percent.  The May 2005 and 
December 2006 VA examinations demonstrate that the veteran's 
flexion was 40 degrees and 45 degrees; respectively.  The 
Board also notes that the evidence of record does not 
demonstrate any neurological deficiency that would allow for 
an increased evaluation.  The evidence of record does show a 
diagnosis of sensorimotor peripheral polyneuropathy in a June 
2006 private medical record; however, this was limited to the 
left lower extremity.  Moreover, the examiner noted that 
there was no electrophysiologic evidence of a lumbosacral 
radiculopathy, plexopathy, or myopathy affecting the left 
lower extremity.  As this diagnosis was limited to the left 
lower extremity, it does not affect the veteran's disability 
rating for his low back disorder.  Consequently, the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent under the General Rating Formula for 
Diseases and Injuries of the Spine.

In addition, there is no competent medical evidence of record 
which reflects that the veteran has ankylosis of the spine, 
which would warrant a higher disability evaluation.  The 
aforementioned range of motion findings confirm that the 
thoracolumbar spine is not fixed in neutral position, nor 
flexion or extension.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).

In making the aforementioned determination, the Board notes 
that it took into account the veteran's complaints of low 
back pain, and was cognizant of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  Although the veteran has reported 
pain and functional loss attributed to his low back disorder, 
this is already contemplated by the 20 percent evaluation 
currently in effect.  As mentioned previously, pain is taken 
into account in the schedular ratings as it is generally 
present with this type of disability.

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the Board 
acknowledges that the veteran has repeatedly expressed that 
his back pain is constant and affects his daily living.  
However, the December 2006 VA examiner noted that the veteran 
did not report any acute episodes of excruciating low back 
pain during the last twelve months and that there was no 
history of flare-ups.  Further, there is no evidence of 
record that bed rest was prescribed by a physician at any 
time.  Consequently, the Board finds that this Formula is not 
for consideration in the instant case.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's low back disorder.  
Although the veteran has expressed that his low back pain has 
affected his work and daily living, the Board is of the 
opinion that such impairment has been adequately compensated 
by the current schedular rating.  Loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  There is also no indication that the veteran has 
been hospitalized for his back pain.  Thus, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture as to warrant the assignment of an 
extraschedular rating.  

Based on the above, the Board finds that an increased rating 
is not warranted at any time during the pertinent appeal 
period.  A "staged rating" for the veteran's service- 
connected lower back disability, therefore, is also not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).


For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's 
increased initial rating claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefit sought on appeal 
with respect to this claim must be denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
low back disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


